Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00035-CV

                                   IN THE INTEREST OF E.J.V.

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-14089
                             Honorable Eric Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: March 28, 2018

DISMISSED

           When the notice of appeal was filed, the docketing statement and this court’s filing fee

became due. See TEX. R. APP. P. 32.1(a); Tex. Sup. Ct., Fees Charged in the Supreme Court, In

Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Docket No. 15-9158 (Aug. 28, 2015). The docketing statement was not timely filed and the filing

fee was not timely paid. This court issued an order on February 23, 2018, stating that this appeal

would be dismissed without further notice unless the docketing statement was filed and the filing

fee was paid. The docketing statement has not been filed and the filing fee has not been paid. We

therefore dismiss this appeal. See TEX. R. APP. P. 5 (providing appellate courts may enforce rule

requiring payment of costs “by any order that is just”), 42.3(c) (permitting appellate courts to

dismiss an appeal when appellant fails to comply with a court order); Romero v. Martinez, No. 04-
                                                                           04-18-00035-CV


03-00777-CV, 2004 WL 572331, at *2 (Tex. App.—San Antonio Mar. 24, 2004, no pet.) (mem.

op.) (per curiam) (dismissing appeal for failure to pay the filing fee).

                                                   PER CURIAM




                                                 -2-